¶36 (dissenting) — The majority holds the city of Kirkland’s municipal court has jurisdiction over violations of the cities of Medina, Clyde Hill, or the town of Yarrow Point’s municipal codes. But jurisdiction is territorial. In re Crawford, 148 Wash. 265, 267, 268 P. 871 (1928). A municipal court is a court of limited jurisdiction, possessing only the jurisdiction affirmatively granted by statute. Smith v. Whatcom County Dist. Court, 147 Wn.2d 98, 104, 52 P.3d 485 (2002). And no statute grants Kirkland, or any other municipality, subject matter jurisdiction over alleged violations of another municipality’s codes. Furthermore, the Washington Constitution prohibits Medina, Clyde Hill, and Yarrow Point from operating a municipal court outside their respective boundaries. Wash. Const, art. XI, § 11.
Sanders, J.
*284¶37 “The legislature shall prescribe by law the jurisdiction and powers of any of the inferior courts which may be established in pursuance of this Constitution.” Wash. Const. art. IV, § 12; see also Smith, 147 Wn.2d at 104 (stating a municipal court possesses only the jurisdiction “affirmatively granted by statute”). As the majority correctly observes, the legislature has prescribed only three options for a city with a population of less than 400,000 to enforce its municipal code: (1) under RCW 3.66.060, the city may elect to file cases in the district court of the county where the city is located; (2) under chapter 3.46 RCW, the city may petition to establish a municipal department in the district court of the county where the city is located; or (3) under chapter 3.50 RCW, the city may pass an ordinance to create a municipal court within its territorial boundary.6 What the majority fails to conclude, however, is none of these limited options allows a city to preside over cases involving another city’s municipal code nor allows a city to enforce its municipal code through a court sitting in another jurisdiction. And without an express grant of jurisdiction no such power exists.
¶38 The legislature considered amending RCW 3.50.020 to allow a municipality to
operate a municipal court formed under this chapter with one or more other municipalities that have formed municipal courts consistent with this chapter if such courts are located in whole or in part within the same county, pursuant to an interlocal agreement under chapter 39.34 RCW. Municipal courts operating under any such interlocal agreements shall have exclusive original criminal and other jurisdiction as set forth in this section.
Substitute S.B. 5500, 58th Leg., Reg. Sess., at 2 (Wash. 2003). This language would have been the clear and aflfir*285mative grant of jurisdiction necessary to allow a municipal court to adjudicate another municipality’s claims. See McCall v. Carr, 125 Wash. 629, 631, 216 P. 871 (1923) (stating a “right to the exercise of jurisdiction must clearly appear” in a statute). But that amendment failed, and no other law grants Kirkland the jurisdiction necessary to hear cases concerning another city’s municipal code. Instead, both RCW 3.46.030 and RCW 3.50.010 give municipal courts “exclusive jurisdiction of matters arising from ordinances of the city” and “no jurisdiction of other matters,” except those expressly granted by statute.
¶39 The majority claims RCW 39.34.080 expressly grants extraterritorial jurisdiction to a municipal court. Majority at 282. Specifically, RCW 39.34.080 provides, in part: “Any one or more public agencies may contract with any one or more other public agencies to perform any governmental service, activity, or undertaking which each public agency entering into the contract is authorized by law to perform.” But allowing municipalities to enter into interlocal agreements for government services neither explicitly nor clearly grants a municipality jurisdiction to either establish a municipal court outside the city’s boundaries or empower one to hear cases from another municipality. As the attorney general’s office has noted, “governmental services” pertains to activities between a county and city to manage solid waste, 1979 Op. Att’y Gen. No. 2, or maintaining roads located on federally owned property within the county, 1996 Op. Att’y Gen. No. 17. The only section of chapter 39.34 RCW that pertains to “court services” is RCW 39.34.180, which the majority admits “was not intended to govern intercity court-sharing agreements.” Majority at 279.
¶40 Without statutory authorization, a contract or agreement cannot grant the jurisdiction Kirkland needs to hear another city’s cases. A municipality may contract only for court services by interlocal agreement with the district court of the county it occupies because the district court already possesses the requisite jurisdiction. See RCW *28639.34.180; RCW 3.66.060. But it cannot contract for court services with the municipal court of another municipality, which does not.
¶41 And just as no statute grants Kirkland authority to hear another municipality’s case, no statute grants Medina, Clyde Hill, or Yarrow Point authority to create or operate an extraterritorial municipal court. “Any county, city, town or township may make and enforce within its limits all such local police, sanitary and other regulations as are not in conflict with general laws.” Wash. Const, art. XI, § 11 (emphasis added). But a municipality’s inherent police powers stop at its borders. Brown v. City of Cle Elum, 145 Wash. 588, 589-90, 261 P. 112 (1927); and see Mike Finney, A Study of the Local Government Article: Article XI, Washington State Constitution 10, in Constitutional Revision in Washington: Legal Aspects (Ralph W. Johnson ed. 1970) (“Express delegation of power is necessary, however, to enable a municipal corporation to exercise police powers outside its territory.”).
¶42 Medina, Clyde Hill, and Yarrow Point purport to operate their own municipal courts in Kirkland. But RCW 3.50.080 requires a municipality to operate its own municipal court:
All costs of operating the municipal court, including but not limited to salaries of judges and court employees, dockets, books of records, forms, furnishings, and supplies, shall be paid wholly out of the funds of the city or town. The city shall provide a suitable place for holding court and pay all expenses of maintaining it.
A municipality cannot “create” a municipal court by fiat— appointing a judge and contracting by interlocal agreement with another municipality for court services. Medina, Clyde Hill, and Yarrow Point lack authority — statutory or constitutional — to create and operate municipal courts in Kirkland.
¶43 If Medina, Clyde Hill, and Yarrow Point wish to enforce their respective municipal codes in a court of *287limited jurisdiction, they must operate their own municipal court under chapter 3.50 RCW, establish a municipal department of a district court under chapter 3.46 RCW, or enforce its municipal code district court under RCW 3.66.060. But the Kirkland Municipal Court lacks subject matter jurisdiction to hear cases adjudicating Medina’s, Clyde Hill’s, or Yarrow Point’s municipal codes, and those cities cannot create nor operate municipal courts in Kirkland.
¶44 I dissent.
Owens and J.M. Johnson, JJ., concur with Sanders, J.

 Of course, if no court of limited jurisdiction with exclusive original jurisdiction exists, a municipality may also enforce its municipal code in a court of general jurisdiction. See Wash. Const, art. IV, § 6 (“The superior court shall also have original jurisdiction in all cases and of all proceedings in which jurisdiction shall not have been by law vested exclusively in some other court.”); see City of Seattle v. McCready, 123 Wn.2d 260, 276-77, 868 P.2d 134 (1994).